PER CURIAM.
We find no merit in the appellant’s argument that the show-up identification was defective. See Grant v. State, 390 So.2d 341 (Fla.1980). Notwithstanding the appellant’s argument to the contrary, the state’s evidence prior to the show-up identification was clearly sufficient to establish probable cause in support of the appellant’s arrest so that even if we were to find merit in the appellant’s argument, it would not taint the rest of the state’s evidence. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986). See also State v. Cortez, 705 So.2d 676 (Fla. 3d DCA 1998).
Affirmed.